Citation Nr: 0033109	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee.

2.  Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for scar under the 
left eye, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for scar residual of 
cyst removal of the left elbow, currently evaluated as 
noncompensable.

5.  Entitlement to an increased rating for scar residual of 
laceration of the left knee, currently evaluated as 
noncompensable.

6.  Entitlement to an effective date earlier than January 23, 
1997, for the assignment of a compensable rating for scar 
under the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1960 to August 
1962, and from October 1969 to March 1972.

An RO rating decision in February 1976 denied the veteran's 
claim for service connection for arthritis of the left knee, 
on the basis that there was no relationship shown between the 
recently diagnosed degenerative arthritis of the left knee 
and the laceration of that knee in service in February 1962.  
The veteran was notified of this decision, and he did not 
appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision and subsequent RO 
rating decisions that (1) determined that no new and material 
evidence was submitted to reopen a claim for service 
connection for arthritis of the left knee; (2) denied an 
increased evaluation for gout (rated 20 percent under 
diagnostic code 5017); and (3) denied increased evaluations 
for scar under the left eye, scar residual of cyst removal of 
the left elbow, and scar residual of laceration of the left 
knee-each rated as noncompensable under diagnostic code 
7805.  The veteran submitted a notice of disagreement in 
October 1997, and the RO issued a statement of the case in 
July 1998.  Testimony of the veteran at a hearing in 
September 1998 was accepted as a substantive appeal, in lieu 
of VA Form 9.

In April 1999, the RO increased the rating for scar under the 
left eye to 10 percent, effective from January 23, 1997.  The 
veteran submitted a notice of disagreement in August 1999, 
claiming entitlement to an earlier effective date of award of 
the 10 percent rating.  The RO issued a statement of the case 
in April 2000.  The veteran submitted a substantive appeal 
and testified at a hearing in June 2000.

The claim for entitlement to service connection for arthritis 
of the left knee, having been reopened as discussed below, 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1976, service 
connection for arthritis of the left knee was denied.

2.  Some of the evidence received since the 1976 RO denial of 
service connection for arthritis of the left knee has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's gout involves an active process and a well-
established diagnosis that is not productive of definite 
impairment of health; three or more incapacitating 
exacerbations of gout a year are not shown, and limitation of 
motion of any joint is not attributed to gout.

4.  The scar under the left eye is asymptomatic and 
moderately disfiguring.

5.  The scar residual of cyst removal of the left elbow is 
well-healed and asymptomatic.

6.  The scar residual of laceration of the left knee is 
tender and painful.

7.  A February 1976 RO rating decision granted service 
connection for scar under the left eye, and assigned a zero 
percent rating.

8.  An unappealed December 1982 RO rating decision continued 
the zero percent rating for scar under the left eye.

9.  On January 23, 1997, the RO received the veteran's claim 
for increased compensation for scar under the left eye.

10.  There are no medical reports showing symptoms or 
treatment for scar under the left eye within the year prior 
to January 23, 1997, or VA medical reports showing worsening 
of the scar under the left eye, or documents showing the 
veteran's intent to apply for an increased evaluation for 
this condition between the time of the unappealed December 
1982 RO rating decision and January 23, 1997.


CONCLUSIONS OF LAW

1.  The unappealed 1976 RO decision, denying service 
connection for arthritis of the left knee, was final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).

2.  Evidence submitted since the unappealed 1976 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for a rating in excess of 20 percent for 
gout are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.45, 4.71a, Codes 5002, 5017 
(2000).

4.  The criteria for an increased rating for scar under the 
left eye are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7803, 7804, 7805 (2000).

5.  The criteria for a compensable rating for scar residual 
of cyst removal of the left elbow are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805 (2000).

6.  The criteria for a 10 percent rating for scar residual of 
laceration of the left knee are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Code 7804 (2000).

7.  The criteria for an effective date earlier than 
January 23, 1997, for the assignment of a 10 percent rating 
for scar under the left eye are not met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for Arthritis of the Left 
Knee 

A.  Factual Background

The veteran had active service from September 1960 to August 
1962, and from January 1968 to March 1972.

Service medical records show that the veteran lacerated his 
right [sic] knee in service in February 1962.  The wound was 
irrigated and debrided and sutured.

Service medical records show that the veteran twisted his 
right knee when he slipped on a wet deck in service in June 
1968, while carrying a box.  The veteran reported that his 
knee gave out on him upon weight-bearing.  Records show that 
the veteran's ligaments were intact.  There was no swelling, 
and the veteran was to wrap an ace bandage around his knee 
for a few days.

The evidence of record at the time of the February 1976 RO 
rating decision consisted primarily of service medical 
records, and a February 1975 report of VA examination showing 
a scar on the veteran's left knee and x-ray evidence of 
minimal degenerative arthritic changes of the left knee.

Evidence submitted since the February 1976 RO rating decision 
includes numerous VA outpatient records showing complaints of 
a painful left knee and arthritic changes; a 1982 statement 
by the veteran's treating physician, stating that the exact 
etiology of the veteran's chronic knee pain was unclear; a 
1983 diagnosis of left knee arthralgia; a 1983 statement from 
the veteran's treating physician, noting the veteran's 
complaints of painful knees and of swelling, and of wearing 
knee braces; a 1988 report of VA examination, noting the 
veteran's history of a left knee injury in service and a 
diagnosis of traumatic arthritis of the left knee; a 1992 
report of VA examination, noting the veteran's chronic pain 
in both knee joints and an assessment of mild degenerative 
osteoarthritis of the left knee; a 1997 report of VA 
examination, noting an assessment of mild to moderate 
degenerative joint changes of the left knee; testimony of the 
veteran in 1998, describing his fall aboard ship in service 
that lacerated his knee and required stitches; and a 1999 
report of VA examination, noting the examiner's impression 
that the degenerative osteoarthritis of the left knee was not 
related to gouty arthritis.

B.  Legal Analysis

The February 1976 RO rating decision denied service 
connection for arthritis of the left knee based upon the lack 
of evidence establishing a nexus between the veteran's 
recently diagnosed arthritis and the laceration of his left 
knee in service.  Since the veteran did not submit a timely 
notice of disagreement and a timely substantive appeal to the 
February 1976 RO rating decision that denied the veteran's 
claim for service connection, it is final with the exception 
that the veteran may later reopen the claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a) (2000).

The question now presented is whether new and material 
evidence has been submitted since the RO's adverse February 
1976 rating decision, denying the veteran's claim for service 
connection for arthritis of the left knee, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1996); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the February 1976 RO rating decision, medical 
evidence was lacking to support the conclusion that the 
veteran's current arthritic changes of the left knee were 
related to the laceration of his left knee in service, and 
there was no other basis to support an award of service 
connection.  The evidence added to the record after the 
February 1976 RO rating decision includes a 1988 medical 
report that tends to show a causal nexus, whereby a VA 
examiner diagnosed the veteran with "traumatic arthritis of 
the left knee" following a notation of the veteran's history 
of sustaining a deep laceration of the left knee in service, 
as reported by the veteran.  See, e.g., Hodges v. West, 
13 Vet. App. 287, as amended (2000).  This evidence must be 
considered to fairly evaluate the merits of the claim.  
Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
February 1976 RO rating decision, the application to reopen 
the claim for service connection for arthritis of the left 
knee is granted.


II.  Entitlement to Increased Evaluations for Gout, and for 
Scar under
the Left Eye, Scar Residual of Cyst Removal of the Left 
Elbow,
and Scar Residual of Laceration of the Left Knee


The veteran contends that he is entitled to higher 
evaluations for gout, as well as for scar under the left eye, 
scar residuals of cyst removal of the left elbow, and scar 
residual of laceration of the left knee.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

A.  Gout

Service medical records show that the veteran was treated for 
gout affecting his right foot in 1970 and in 1971.

A February 1976 RO rating decision granted service connection 
for gout, and assigned a noncompensable evaluation under 
diagnostic code 5017, effective from March 1975.

A report of VA examination in April 1979 includes a diagnosis 
of chronic and acute gout, recurrent with increasing 
frequencies of reoccurence.  Records reflect that uric acid 
blood testing of the veteran in 1977 was within normal limits 
at a level of 6.5, and that the veteran's last attack of gout 
was in February 1979.

A May 1979 RO rating decision increased the evaluation for 
gout from zero percent to 20 percent, effective from April 
1979.

VA outpatient records in May 1982 show that the veteran had a 
history of gout and was treated with medications, and that 
his general health was otherwise good.

A decision by the Board in December 1984 found that the 
veteran's gout was manifested by an elevated uric acid blood 
level of 8.9, but was not manifested by objective evidence of 
definite impairment of health or incapacitating exacerbations 
occurring three or more times a year.

The veteran testified at hearings in June 1986 and in 
December 1986 that he had swelling of both hands and both 
ankles that were attributed to gout, and causing severe pain 
and tenderness.

A decision by the Board in July 1987 found that the veteran's 
gout was manifested by irregular episodes of pain and 
swelling of various joints and diminished grip strength, but 
that definite impairment of health or incapacitating 
exacerbations occurring three or more times a year were not 
demonstrated.

A decision by the Board in March 1991 found that the veteran 
did not experience more than two exacerbations of gout a 
year, or a definite impairment of his overall health due to 
gout.

A report of VA examination in May 1992 includes an assessment 
of gouty arthritis of both ankles, as well as mild 
degenerative joint disease of both ankles.

VA outpatient records in June 1997 show a past medical 
history of gouty arthritis.

The veteran testified at a hearing in September 1998 that his 
gout attacks were sporadic, and that they might occur once 
every two or three months.  He also testified that, by taking 
medication, he could sometimes deter the attack.  His 
testimony was to the effect that, on severe attacks, he would 
sit on the couch and elevate his foot and would not wear 
shoes.

A report of VA examination in February 1999 reflects that 
uric acid blood testing of the veteran in October 1998 was 
within normal limits at a level of 5.8, and that the 
veteran's diagnosis of degenerative osteoarthritis of the 
left knee was not related to gouty arthritis.  

A review of the record shows that service connection has been 
granted for gout, and that an evaluation was assigned under 
Diagnostic Code 5017.  The criteria applicable to Code 5017 
are analogous to the criteria pertaining to rheumatoid 
arthritis found in Diagnostic Code 5002.

Diagnostic Code 5002 provides that where there is an active 
process, with constitutional manifestations associated with 
active joint involvement, totally incapacitating, a 100 
percent rating is provided.  For manifestations less than the 
criteria for 100 percent, but with weight loss and anemia, 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
rating is for assignment.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year warrant a 40 percent 
evaluation.  One or two exacerbations a year, in a well-
established diagnosis, is rated 20 percent disabling.  
Chronic residuals, such as limitation of motion, are to be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where the limitation of motion of the 
specific joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, but not added under Diagnostic Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual rating for 
limitation of motion, and the higher evaluation is assigned.  
38 C.F.R. § 4.71a (2000).
  
Here, the medical evidence of record does show that the 
veteran's gout involves an active process in a well-
established diagnosis.  Recent medical evidence is not 
indicative of a finding of definite impairment of health 
attributable to gout.  To the contrary, recent uric acid 
blood levels are shown to be within normal limits, and 
disabilities of the veteran's left knee and elbow are not 
shown to be related to gouty arthritis.  Moreover, the 
veteran has testified that he can often deter severe attacks 
by taking medication.  While testimony of the veteran was to 
the effect that he had severe exacerbations of gout every two 
or three months that required an elevation of his foot and 
that he could not wear shoes, the Board does not find such 
manifestations to be the equivalent of "incapacitating 
exacerbations" to warrant a rating in excess of 20 percent 
under Code 5002.  Nor is there evidence in the record that 
the veteran's gout presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  The medical evidence does 
not attribute any limitation of motion of any joint to the 
veteran's gout.  As such, there is no basis for a higher 
rating under Code 5002 or under any other diagnostic code.

In light of the evidence of record, the Board must conclude 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's gout, 
and that the claim must be denied.  In this regard the 
evidence is not in equipoise, but is against a higher rating.  
Thus the benefit of the doubt cannot be applied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5107).

B.  Scar under the Left Eye

Service medical records at the time of the veteran's entry 
examination in September 1960 show that he had a birthmark on 
the left upper cheek.  Records show that the veteran reported 
in June 1969 that there had been some growth, and that he 
requested it be removed because he hit it frequently with his 
razor.  Records reflect that the veteran underwent the 
removal of a capillary hemangioma on his cheek in July 1971.

A February 1976 RO rating decision granted service connection 
for scar under the left eye, and assigned a noncompensable 
evaluation under diagnostic code 7805, effective from March 
1975.

A report of VA examination in June 1997 noted that there was 
a 2-centimeter linear scar on the left lower eyelid/cheek, 
without keloid formation.

The veteran testified at a hearing in September 1998 that the 
scar under his left eye was tender during the summer months 
when in the sun and when wearing glasses that hit the scar.

Reports of VA examinations in February 1999 noted that there 
was evidence of what appeared to be an approximately one-inch 
vertical reddened area under the veteran's left eye.  The 
examiner noted that the scar did not appear to be limiting 
function-wise, and that there was no keloid formation.  
Photographs were taken.  The color of the scar was reddish.  
The examiner noted that the scar was disfiguring.

An April 1999 RO rating decision increased the evaluation for 
scar under the left eye from zero percent to 10 percent, 
effective from January 1997.

A review of the record shows that the 10 percent rating was 
assigned on the basis that the scar under the left eye was 
disfiguring.
 
A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Code 7800.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

In this case, the report of the veteran's VA examination in 
February 1999 shows that photographs were taken of the scar 
under the left eye.  There is objective evidence of record 
that the scar under the left eye was disfiguring. The Board 
notes that 10 percent is the maximum rating under Code 7800.  
The evidence does not indicate the presence of other symptoms 
attributable to a scar under the left eye to support the 
assignment of a separate evaluation under the provisions of 
diagnostic codes 7803, 7804 or 7805.  Nor is there evidence 
in the record that the veteran's scar under the left eye 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the scar under the left 
eye, the benefit of the doubt doctrine is inapplicable and 
the claim must be denied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5107).

C.  Scar Residual of Cyst Removal of the Left Elbow

Service medical records show that the veteran had a cyst 
removed from his elbow in August 1968.

A report of VA examination in December 1975 noted there was a 
one-inch healed scar on the medial aspect of the left elbow, 
which was non-tender and non-adherent.  There was full range 
of motion of the left elbow with no muscle atrophy, and 
strength was normal.

A February 1976 RO rating decision granted service connection 
for scar residual of cyst removal of the left elbow, and 
assigned a noncompensable evaluation under diagnostic code 
7805, effective from March 1975.

A report of VA examination in April 1979 showed a diagnosis 
of status post excision of a cyst on the left elbow with a 
slight recurrence of a cyst about the size of a pea.

A report of VA examination in June 1997 showed that the 
veteran reported that the cyst was removed from the veteran's 
elbow in service due to inflammation, tenderness, and pain.  
Upon examination, there was a 3-centimeter, linear white 
scar.

Testimony of the veteran at a hearing in September 1998 was 
to the effect that the scar residual of cyst removal of the 
left elbow did not really bother him, except when he hit the 
scar on something.  The veteran testified that it was not 
tender to touch.

Reports of VA examinations in February 1999 noted that the 
scar residual of cyst removal of the left elbow was not 
related to gout.  The veteran reported that he was tender on 
the left elbow, but minimally so.  The examiner noted that 
there was neither ulceration nor elevation, and that there 
did not appear to be any tissue loss underneath.  The scar 
was very faint with no keloid formation.  There was normal 
sensitivity to touch.  Active range of motion of the left 
elbow was within normal limits.

As noted above, a compensable evaluation for scars (other 
than burn scars or disfiguring scars of the head, face or 
neck) requires that they be poorly nourished, with repeated 
ulceration (10 percent); that they be tender and painful on 
objective demonstration (10 percent) or that they produce 
limitation of function of the body part which they affect 
(10 percent).  38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The recent VA examinations show that the scar residual of 
cyst removal of the left elbow is well healed and there are 
no signs of tissue loss or ulceration, or of limitation of 
motion of the elbow.  The veteran has also testified that the 
scar is non-tender to touch.  The evidence does not indicate 
the presence of other symptoms attributable to scar residual 
of cyst removal of the left elbow to support the assignment 
of a compensable evaluation under the provisions of 
diagnostic codes 7803, 7804 or 7805.  Nor is there evidence 
in the record that the scar residual of cyst removal of the 
left elbow presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for scar residual of cyst 
removal of the left elbow, the benefit of the doubt doctrine 
is inapplicable and the claim must be denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5107).

D.  Scar Residual of Laceration of the Left Knee

Service medical records show that the veteran lacerated his 
right [sic] knee in service in February 1962.  The wound was 
irrigated and debrided and sutured.

A report of VA examination in December 1975 showed that there 
was a healed scar of one and a quarter inch above the 
patella, which was non-adherent.  There was full range of 
motion with no muscle atrophy.  Strength was normal.

A February 1976 RO rating decision granted service connection 
for scar residual of laceration of the left knee, and 
assigned a noncompensable evaluation under diagnostic code 
7805, effective from March 1975.

A report of VA examination in November 1982 included a 
diagnosis of left knee scar, one and one-half inch, healed, 
transverse across the plateau, and a diagnosis of left knee 
internal derangement.

A decision by the Board in December 1984 found that scar 
residual of laceration of the left knee was manifested by a 
well-healed scar that transversed across the plateau of the 
left knee, but was not manifested by objective evidence of a 
tender and painful scar or of a scar that was poorly 
nourished with repeated ulcerations.

VA outpatient records in June 1985 reflect that the veteran 
reported that the scar over his left knee hurt.  The 
assessment was gout, symptomatic.

The veteran underwent a VA examination in June 1997.  The 
veteran reported that he was walking on ship in service 
during rough, rolling seas, and that he lost his balance and 
fell.  He reported that his knee was caught on an open 
hatchway and sustained a laceration.  The veteran complained 
of constant pain in the knee and that the knee sometimes 
gives way.  The examiner noted a 4-centimeter, well-healed 
linear white scar on the left knee.

Testimony of the veteran at a hearing in September 1998 was 
to the effect that the scar over his left knee was tender to 
touch, and he described a "pulling" sensation.  

A report of VA examination in February 1999 noted a 4-
centimeter, linear white scar across the left knee, and 
tenderness on palpation of the bilateral joint line.

As noted above, a compensable evaluation for scars (other 
than burn scars or disfiguring scars of the head, face or 
neck) requires that they be poorly nourished, with repeated 
ulceration (10 percent); that they be tender and painful on 
objective demonstration (10 percent) or that they produce 
limitation of function of the body part which they affect 
(10 percent).  38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The evidence of record shows that the veteran also has 
internal derangement of the left knee.  The Board notes that 
service connection is not in effect for this disability.  As 
such, symptoms attributable to this non-service-connected 
disability may not be considered in the evaluation of the 
service-connected scar residual of laceration of the left 
knee.  38 C.F.R. § 4.14.

In this case, the evidence does show that the scar residual 
of laceration of the left knee is tender or painful on 
objective demonstration to support the assignment of a 10 
percent rating under Code 7804.  There is no evidence that 
the functioning of the veteran's left knee is limited in any 
way by the scar, or that the scar is poorly nourished with 
repeated ulceration to support the assignment of a 
compensable rating under provisions of diagnostic codes 7803 
and 7805.
  
After consideration of all the evidence, the Board concludes 
that a 10 percent evaluation under Code 7804 best represents 
the disability picture for the veteran's scar residual of 
laceration of the left knee.  There is no evidence in the 
record that the scar residual of laceration of the left knee 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


III.  Entitlement to an Effective Date Earlier than 
January 23, 1997, for the Assignment of a Compensable Rating 
for Scar under the Left Eye

A.  Factual Background

Service medical records at the time of the veteran's entry 
examination in September 1960 show that he had a birthmark on 
the left upper cheek.  Records show that the veteran reported 
in June 1969 that there had been some growth, and that he 
requested it be removed because he hit it frequently with his 
razor.  Records reflect that the veteran underwent removal of 
a capillary hemangioma on his cheek in July 1971.

A February 1976 RO rating decision granted service connection 
for scar under the left eye, and assigned a noncompensable 
evaluation under diagnostic code 7805, effective from March 
1975.

RO rating decisions in May 1979 and in December 1982 
continued the noncompensable rating for scar under the left 
eye.  The veteran was notified of these decisions, and he did 
not appeal the issue of a noncompensable rating for scar 
under the left eye.

On January 23, 1997, the veteran's request for reevaluation 
of the service-connected scar under the left eye was received 
by the RO.

A report of VA examination in June 1997 noted that there was 
a 2-centimeter linear scar on the left lower eyelid/cheek, 
without keloid formation.

The veteran testified at a hearing in September 1998 that the 
scar under his left eye was tender during the summer months 
when in the sun and when his glasses hit the scar.

Based on February 1999 VA examinations, an April 1999 RO 
rating decision increased the evaluation for scar under the 
left eye from noncompensable to 10 percent, effective from 
January 1997.  The veteran was notified of the rating 
decision; he filed a timely appeal and testified at a hearing 
in June 2000.

Statements and testimony of the veteran in the claims folder 
are to the effect that the scar under the left eye has always 
been disfiguring, and that the 10 percent evaluation should 
be effective retroactively beginning in 1975.

B.  Legal Analysis

The veteran contends that he is entitled to an earlier 
effective date for the assignment of a compensable rating for 
the service-connected scar under the left eye.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

A February 1976 RO rating decision granted service connection 
for scar under the left eye and assigned a zero percent 
rating.

A December 1982 RO rating decision continued the zero percent 
rating.  The veteran was notified of this determination and 
he did not appeal.  Hence, the December 1982 RO rating 
determination became final.  38 U.S.C.A. § 7105 (West 1991).

Records show that the veteran then submitted a claim to the 
VA in January 1997 for an increased evaluation for the 
service-connected scar under the left eye; the date of 
receipt of the claim was January 23, 1997.  There is no 
evidence in the claims folder of any treatment records for 
the scar under the left eye during the one-year period 
preceding the submission of the veteran's claim in January 
1997.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); 
38 C.F.R. § 3.157.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400.  If it is 
factually ascertainable that the disability increased within 
one year preceding the date of claim for the increased 
rating, the effective date of increased compensation will be 
the date the disability increased within that year.  38 
C.F.R. § 3.400(o)(2).

A review of the VA medical reports and private medical 
reports of the veteran's treatment and evaluations since 1972 
does not show that the veteran received treatment for the 
scar under the left eye within one year of January 23, 1997; 
nor do VA medical reports and documents show a worsening of 
the scar under the left eye or an intent by the veteran to 
apply for an increased evaluation for this condition between 
the time of the unappealed December 1982 RO rating decision 
and the submission of the veteran's claim on January 23, 
1997.  Under the circumstances, the Board finds no evidence 
that can be construed as an informal claim for an increased 
rating for scar under the left eye under the provisions of 38 
C.F.R. §§ 3.155 or 3.157.

While the veteran contends that the effective date of a claim 
for service connection of a disability for VA purposes may be 
from date of separation from active service, such is not 
applicable to the veteran's claim for an increased evaluation 
for the scar under the left eye that has previously been 
granted service connection. The applicable criteria for 
increased rating claims are noted above.

After consideration of all the evidence, the Board finds that 
the effective date of January 23, 1997, assigned by the RO 
for the 10 percent evaluation for the scar under the left 
eye, is proper.  Hence, the preponderance of the evidence is 
against the claim for an effective date earlier than 
January 23, 1997, for the assignment of a 10 percent rating 
for the scar under the left eye, and the claim is denied.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
arthritis of the left knee is granted.

An increased rating for gout is denied.

An increased rating for scar under the left eye is denied.

An increased rating for scar residual of cyst removal of the 
left elbow is denied.

A 10 percent rating is granted for scar residual of 
laceration of the left knee, subject to the regulations 
applicable to the payment of monetary awards.

An effective date earlier than January 23, 1997, for the 
assignment of a 10 percent rating for scar under the left eye 
is denied.


REMAND

The veteran contends that he is entitled to service 
connection for arthritis of the left knee as a result of the 
laceration of his knee in service.

A non-VA medical statement in 1982 reflects that the etiology 
of the veteran's chronic knee pain is unclear.  A 1988 report 
by a VA staff psychiatrist tends to link a recent diagnosis 
of traumatic arthritis to the laceration of the veteran's 
knee in service.  A 1999 report by a VA examiner notes that 
the veteran's degenerative osteoarthritis of the left knee is 
not related to gouty arthritis.

The Board notes that, in this case, the evidence does not 
show manifestations of arthritis to a degree of 10 percent 
within one year from date of termination of active service to 
warrant a presumption of service connection. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000).

Nevertheless, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that 
the arthritis of the left knee is the result of the 
laceration of the veteran's left knee sustained in service, 
or is proximately due to any service-connected disability.

Likewise, a review of the claims folder reflects that the 
veteran is contending he is entitled to service connection 
for a left knee disability (other than for arthritis and for 
a scar), as a result of the laceration of his knee in 
service. The Board notes that under 38 C.F.R. § 4.71a, 
ratings under diagnostic codes 5003 and 5010 for degenerative 
arthritis and arthritis due to trauma are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The RO has not adjudicated the issue of entitlement to 
service connection for a left knee disability (other than for 
arthritis and for scar), which is inextricably intertwined to 
the issue of service connection for arthritis of the left 
knee in this appeal, and both matters should be remanded for 
clarification and the following development:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's arthritis of the left knee 
since 1999.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file in 
accordance with 38 C.F.R. § 3.159 (2000).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the arthritis of the left 
knee.  The examiner should also review 
the service medical records and post-
service medical records and offer 
opinions as to:

Whether it is at least as 
likely as not that the 
veteran's arthritis of the left 
knee is related to the 
laceration of the veteran's 
knee in service to include as a 
residual of the service- 
connected left knee scar.

The claims folder (all 5 volumes) should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should adjudicate the 
intertwined issue of service connection 
for a left knee disability (other than 
arthritis and scar).  A supplemental 
statement of the case should be prepared 
as to any issue decided against the 
veteran, and the veteran should be 
informed that review on appeal of a 
denial of service connection for a left 
knee disability may be obtained only 
through the usual appellate procedures 
including a notice of disagreement, 
statement of the case, and substantive 
appeal.

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for arthritis of the left 
knee, taking into consideration 
provisions of 38 C.F.R. § 3.303.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. E. Smith 
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



